Title: From George Washington to James Crane, 20 August 1784
From: Washington, George
To: Crane, James



Sir,
Mount Vernon 20th Augt 1784

The enclosed letter which is left open for your perusal, will give you my sentiments respecting the sale of the Widow Bartletts Lease. Please to seal, before you send or deliver it. I shall have no objection to a transfer of the purchaser, if likely to fulfill the objects I had in view—& the conditions of the Lease are complied with. I am Sir &c.

G: Washington

